Citation Nr: 0315176	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected anxiety, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1970 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi, that confirmed a 10 percent 
disability rating for the service-connected anxiety.

This matter was previously before the Board in April 2001, 
when it was remanded so that the veteran could be scheduled 
for a hearing before a traveling member of the Board as per 
his request.  Thereafter, in a Statement In Support Of Claim 
(VA Form 21-4138) dated in August 2001, the veteran indicated 
that he no longer wanted a travel Board hearing, but that he 
preferred a personal hearing before a hearing officer of the 
RO.  As such, in June 2002, the veteran testified at a 
personal hearing over which a hearing officer of the RO 
presided, a transcript of which has been associated with the 
claims folder.

During the pendency of this appeal, by rating action dated in 
April 2003, the RO determined that the veteran's service-
connected anxiety warranted an increased evaluation of 30 
percent, effective as of September 25, 1999, the date of 
receipt of the claim.


FINDING OF FACT

The veteran's anxiety disorder is manifested by moderate 
symptoms of anxiety and depression and moderate difficulty in 
social or occupational functioning.




CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected anxiety have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 and 
April 2003 rating decisions; February 2000 Statement of the 
Case (SOC); and March 2000, April 2003, and May 2003 
Supplemental Statements of the Case (SSOC).  He was 
specifically told about the requirements to establish an 
increased rating for the service-connected anxiety, and of 
the reasons that the evidence in his case was inadequate.  

The RO further notified the veteran of the enactment of the 
VCAA by letter dated in September 2001, at which time he was 
informed of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records.  There is no indication of relevant 
medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA psychiatric examinations in 
November 1999, January 2000, and November 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Entitlement to an increased rating for anxiety

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected psychiatric disorder is 
currently rated as 30 percent disabling under Diagnostic Code 
9400 in the VA Schedule for Rating Disabilities.  Under 
Diagnostic Code 9400, a 30 percent rating is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher or 50 percent rating may be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher or 70 percent rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

By rating action dated in March 1980, the RO granted the 
veteran's claim of entitlement to service connection for 
anxiety and assigned a 10 percent evaluation effective as of 
September 13, 1979.  In February 1996, the RO confirmed and 
continued the 10 percent evaluation for the service-connected 
anxiety.

In September 1999, the veteran submitted a claim for 
entitlement to an increased rating evaluation of his service-
connected anxiety.

A VA examination report dated in November 1999 reveals the 
veteran reported it had been years since he was seen for an 
evaluation related to his psychiatric disorder.  He indicated 
moving to Mississippi about 11/2 years earlier.  His 16 year 
old daughter lived with him.  He had lived in Montana for 
about 20 years prior to the recent move.  He indicated being 
married three times "legally."  He stated that he had seen 
a psychiatrist in 1985-1986 when living in Montana, and that 
he believed his original problems with anxiety had evolved 
more into difficulty with depression.  He was working on 
getting a certification to become a "senior advisor" in 
insurance.  He had sold insurance independently since 1983.  
He also maintained a relationship with his siblings and 
parents. 

The examiner indicated that the veteran provided historical 
background regarding is disability as he did not have the 
claims folder for review in conjunction with conducting the 
examination.  The veteran was well groomed.  He was dressed 
in casual attire that was neat and clear in appearance.  His 
speech was delivered in a moderate tone and pace, and the 
content was rational and goal directed.  There was no 
evidence of tangentiality, loosening of associations, or 
flight of ideas.  No delusional material was elicited.  He 
did not report auditory, visual or tactile hallucinations and 
at no time did he appear to be hallucinating.  Even though he 
was vague in recall of some of his military dates and was 
vague and inconsistent in recall of some of his medical 
information, his memory function was intact in a 
conversational type of format.  He could recall remote, 
recent, and more immediate data, both isolated facts as well 
as sequenced material, other than the vagueness noted in the 
two areas.  He said he would take his prescribed medications 
as directed.  There were no suicidal or homicidal thoughts or 
intent elicited or reported.  His mood was congenial but 
there appeared to be mild control issues evident at first.  
He did not appear depressed or anxious.  In fact, his affect 
seemed more euthymic, with some appropriate smiling.  He 
reported affectively that his medications made him feel 
better and he was not as moody.  He continued to report he 
had "no desire" to do anything.  He also continued to 
report his long established somatic worries, which would 
cause him anxiety symptoms.  

The veteran added that he would not eat at home, but would 
normally stop at "Hardee's" to eat a light breakfast.  He 
usually tried to get to the office by around nine o'clock in 
the morning.  Even though he reported difficulty with making 
phone calls related to his business, he did report that he 
might "drive 60 miles to Corinth to see a policy to make 
$10."  He also reported there was a group that played golf 
every day "at noon" and he would often join them for the 
game.  Lunch was usually taken at home and he said he would 
cooks a "Budget Gourmet frozen food" in the microwave, when 
asked about evening meals, he said he would cook more than 
his daughter.  In the evening, he would watch television and 
his daughter would either be in her room or out with friends.  
At night, he would watch television until he would drop off 
to sleep, usually around 10 p.m. or so.  He would not attend 
church or go to casinos.  He said his daughter tried to get 
him to date.  He added that he had a "good friend who likes 
me a lot," but he was not dating her now because it was 
'just not the right time."  He would read the newspaper 
daily as well as his professional journals.  He watched 
television, some movies on his VCR, and kept up with the news 
on the Internet.  He was fully responsible for his personal 
activities of daily living.  He would do some of the house 
chores, and the grocery and other shopping for things needed 
in the house.  He would manage his own money, and do his own 
driving.  The examiner opined that his diagnosed generalized 
anxiety disorder was only mild in nature and its interference 
with his social and industrial capacity.  He did have a 
fairly focused occupational problem in terms of the reported 
"call reluctance", but the examiner believed this had a 
strong interest/motivational component.  The diagnosis was 
general anxiety disorder, mild, with depressive features and 
somatic concerns.  A GAF of 61 to 70 was assigned.

Also of record are VA outpatient treatment records dated from 
October 1998 to January 2000.  In January 2000, an examiner 
noted that he had been following the veteran for anxiety and 
depression for the past year.  It was noted that his panic 
disorder and major depression had not responded adequately to 
treatment.  His anxiety had become chronic and manifested in 
the form of panic attacks, anticipatory anxiety, tension, and 
depression.  The examiner noted that although the veteran was 
able to maintain self-employment, his creativity and earning 
potential had been severely decreased by his illness as he 
remained very withdrawn and continued to avoid human 
relationships.  His concentration was severely diminished due 
to depressive rumination and tension.  

The examiner also noted that the veteran's depression had 
improved, but he continued to feel tense and anxious, with 
sleep still disrupted by initial and some middle insomnia, 
not fully refreshed in the morning, energy low but improved, 
appetite too good, weight up some.  His reported that his 
anxiety still interfered with his ability to concentrate and 
be efficient at work, still feeling shaky all over, when 
anxious also having pain in his left arm.  He reported having 
panic thoughts that he might die of a heart attack.  The 
veteran had to exert a lot of energy to curb worries.  He 
would avoid waiting in lines in a bank and in stores, avoid 
going out, and was not able to find a new partner because of 
his tension and anxiety.  He continues to be withdrawn and 
unable to date.  The veteran was also said to be very 
sensitive to the side effects of antidepressant medication. 

In February 2000, the veteran reported that several of his 
insurance company contracts had been terminated because of 
lack of production.

VA outpatient treatment records dated through March 2003 
showed that the veteran was seen every one to two months in 
2000 for reported tension and anxiety, sleep interruption by 
middle insomnia, low energy level, anxiety interference with 
ability to concentrate, panic thoughts that he might die with 
a heart attack and withdrawal.  He felt hesitant to fully 
engage in work and had postponed many phone calls since his 
daughter got her own job and could no longer make his calls 
for him.  He did not go out very often.  During 2001, the 
veteran's judgment and insight were intact and he was alert 
and oriented times three.  Speech was normal and cognition 
was intact.  Recent and remote memory were intact, and mood 
an affect were normal.  The veteran reported episodes of high 
anxiety, having to push himself and having difficulty 
concentrating and initial sleep disturbance.  In September 
2001, the veteran said that his panic attacks were very 
infrequent and he described anxiety off and on in terms of 
different situations.  The veteran still went to work but 
worked minimally when he got there.  He was assigned a GAF of 
50 and diagnosed with generalized anxiety disorder/major 
depression/panic attacks.   In 2003, he was treated for 
generalized anxiety disorder/major depression/panic attacks.  
He continued to report panic attacks and some depressive 
symptoms.  He continued to take medication and reported that, 
at times he felt suicidal, but had no intent nor plans to do 
it.  GAF scores of 50 to 55 were assigned.

During his June 2002 personal hearing testimony, the veteran 
testified that he would experience panic attacks three to 
five times in a given week.  He also reported feelings of 
weakness, sweating, heart racing, and general withdrawal from 
social contact.  He played golf two or three times a week.  
He said that his business had declined because he could not 
make phone calls.

A VA examination report dated in November 2002 shows that the 
veteran noted no prior psychiatric hospitalizations.  He had 
received ongoing outpatient psychiatric care since his last 
examination.  He had been seen frequently in 1999 and 2000 
for individual psychotherapy and medication management.  He 
continued in ongoing medical care through the clinic.  He 
reported that he was a self-employed insurance agent and that 
his work had diminished over the last 3 years, but he was 
able to go to the office every day.  He reported some social 
impairment over the prior 12 months although he continued to 
play golf with his friends twice per week.  He reported panic 
attacks described as a tightness in his chest.  He had 
anxiety much of the day, almost every day.  He stated his 
mood was depressed and reported some anergia.  He was unable 
to convince the examiner that he had anhedonia and he still 
played golf and went to the office.  The examiner noted that 
at one point, the veteran had to look through his papers to 
describe symptoms of panic attacks rather than spontaneously 
report them.  He had significant social problems, as he had 
divorced three times, but he had a reasonable relationship 
with his sons and a very good relationship with his 
daughters.   

Mental status examination revealed that he had excellent eye 
contact.  His speech and psychomotor state were normal.  His 
mood was anxious and depressed.  His affect was full range.  
There were no delusions, suicidal or homicidal ideations, 
looseness of associations, flight of ideas, circumstantiality 
or tangentiality.  His judgment and insight were good.  He 
denied memory loss, obsessive or ritualistic behavior, 
impaired impulse control.  He complained of trouble sleeping 
at night secondary to anxiety.  The diagnosis was anxiety 
disorder, not otherwise specified.  A GAF of 60 was assigned.  
The examiner added that it did not appear that the veteran's 
objective anxiety symptoms had worsened, but his relationship 
with his physicians had.

In May 2003, the veteran submitted copies of letters from his 
employer dated from December 2001 to January 2003.  The 
letters demonstrated that the veteran had been terminated 
from four places of employment as his personal production had 
not met the respective employers' requirements.

Examining the evidence in this case, the Board concludes that 
the findings do not approximate the criteria for the 
assignment of a higher rating.  The veteran does have some 
difficulty maintaining relationships and with his employment.  
However, he maintains a good relationship with his family, 
plays golf regularly, and still goes to work everyday.  His 
GAF scale scores have ranged from 50 to 70, suggesting mild 
to serious impairment.  The Board finds the GAF of 60 
assigned in November 2002, for moderate impairment, to be the 
most probative, as it was based upon review of the entire 
claims folder and detailed examination of the veteran.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).    

The veteran has not demonstrated reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  To the contrary, the evidence rules out most 
of these kinds of symptoms.  

Specifically, the veteran's complaints concerning anxiety 
attacks have been inconsistent.  While he testified in June 
2002 that he had several attacks per week, he previously 
stated in September 2001 that his panic attacks were very 
infrequent.  The VA examiner in November 2002 further noted 
that the veteran had to look through his papers to describe 
symptoms of panic attacks rather than spontaneously report 
them.  

Additionally, although the veteran has exhibited some 
disturbances of motivation and mood, his speech has been 
described as normal with rational content.  Memory function 
was intact.  His judgment, cognition, and insight were 
consistently described as intact and/or good.  The veteran's 
affect has also been reported as appropriate, or with full 
range.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

Thus, the veteran's symptomatology does not show symptoms of 
the severity and persistence to warrant a 50 percent rating.  
The preponderance of the evidence is against the assignment 
of a 50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2002).  A 70 or 100 percent disability 
evaluation under this diagnostic code would require an even 
more severe degree of impairment, which has not been shown by 
the record.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the May 2003 SSOC.  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected anxiety.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected anxiety.  The veteran is employed and 
reports to work every day.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.





ORDER

Entitlement to an increased disability rating for service-
connected anxiety, currently evaluated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

